The decision of this court, handed down on October 19, 1928,  is hereby amended to read as follows: Motion to dismiss appeal denied upon condition that appellant peVfect the appeal for the December term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that appellant pay respondent ten dollars costs within five days from the entry of the order herein; otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ.